Exhibit 10.28
AMENDMENT NO. 1
TO
MASTER LEASE AGREEMENT
DATED APRIL 11, 2006
BY AND BETWEEN
THE CIT GROUP/EQUIPMENT FINANCING, INC.
AND
READY MIX, INC.
          This Amendment No. 1 is made this 2 day of February, 2009, by and
between WELLS FARGO EQUIPMENT FINANCE, INC., as assignee of The CIT
Group/Equipment Financing, Inc. (“Lessor”) and READY MIX, INC. (“Lessee”).
WHEREAS:

  A.   Lessor and Lessee are parties to that certain Master Lease Agreement
dated as of April 11, 2006 (the “Master Lease Agreement”), and to Schedules
(“Schedules”) executed pursuant thereto;     B.   Lessee’s obligations under the
Master Lease Agreement are guaranteed by Meadow Valley Corporation (“Meadow
Valley”), the owner of sixty-nine point four percent (69.4%) of the shares of
Lessee, and Meadow Valley Contractors, Inc. (“MVCI” and together with Meadow
Valley, the “Guarantors”), pursuant to that certain Guaranty dated as of July
27,2001 made by Meadow Valley In favor of CIT (the “MVCO Guaranty”), Guaranty
dated as of December 31,2002 made by MVCI in favor of CIT (the “MVCI Guaranty”
and together with the MVCO Guaranty, the “Guaranties”), Security Agreement to
Collateralize Guaranty dated as of December 31, 2002 made by MVCI in favor of
CIT (the “MVCI Security Agreement”),;     C.   The Guarantors have requested the
release and return of the Guaranties, and the Guarantors and WFEFI have entered
into an Agreement, dated as of February 2, 2009, (the “Release”), setting for
the conditions for such a release and return;     D.   It is a condition of the
Release that Lessee enter into this Amendment No. 1; and     E.   Lessee has
requested that Lessor modify certain financial covenants contained in the Master
Lease Agreement to facilitate compliance therewith. .

          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein and in the Agreement, and intending to be legally bound hereby, the
parties agree as follows:

 



--------------------------------------------------------------------------------



 



1. The Master Lease Agreement is hereby amended by adding the following as
Section 21 thereof;
          “21. Covenants, a. Lessee covenants and agrees that so long as rent,
late charges or any other amounts (whether direct or contingent, liquidated or
unliquidated) remain due and owing by Lessee under this Master Lease Agreement
or any Schedule hereunder, and until payment in full of all obligations of
Lessee hereunder, Lessee shall, unless Lessor otherwise consents in writing,
maintain Lessee’s financial condition as follows, using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein),
     (i) Total Liabilities divided by Tangible Net Worth not greater than 1.5 to
1.0 at each quarter end, with “Total Liabilities” defined as the aggregate of
current liabilities and non-current liabilities, and with “Tangible Net Worth”
defined as the aggregate of total stockholders’ equity less any intangible
assets; and
     (ii) Fixed Charge Coverage Ratio not less than (w) 0.40 to 1.0 as of each
quarter end through June 30, 2009, (y) 0.65 to 1.0 at September 30, 2009, (x)
.75 to 1.0 at December 31, 2009 and March 31, 2010, and (y) .85 to 1.0 at
June 30, 2010 and (z) 1.0 to 1.0 at September 30, 2010 and as of each quarter
end thereafter, determined on a rolling 4-quarter basis, with “Fixed Charge
Coverage Ratio” defined as the aggregate of net profit after taxes plus
depreciation expense, amortization expense, divided by the aggregate of the
current maturity of long-term debt and capitalized lease payments.
          b. Lessee hereby agrees that if its available cash (defined as cash in
bank accounts, net of outstanding checks and net of cash that is restricted for
any reason) drops below USD $750,000.00 (Seven Hundred Fifty Thousand Dollars)
at any time, Lessor may put into place a lockbox arrangement and cash dominion
provisions, and Lessee will deposit all receipts, and direct third parties to
remit any and all amounts due to Lessee, to a lockbox account as advised by
Lessor, and will execute and deliver to Lessor all agreements requested in
connection therewith.
          c. Lessee hereby agrees that it will not pay any dividends to
shareholders without the prior written consent of Lender in each instance, such
consent to be given or withheld in the sole discretion of Lessor.
          d. Lessee hereby agrees that it will not pay to Meadow Valley
Corporation (“Meadow Valley”), or any affiliates of Meadow Valley, an amount in
excess of $22,000.00 per month (in the aggregate) for administrative management
services.
          e.  In the event that the Board of Directors of Lessee ceases to
consist of a majority of the current directors (a “Change of Control”), then,
unless Lessor consents, in writing, to such Change of Control (which consent
shall be given or withheld in the sole

 



--------------------------------------------------------------------------------



 



discretion of Lessor), all amounts due and to become due under this Master Lease
Agreement and the Schedules shall become immediately due and payable.
          f. In the event Lessee prepays any amounts due under this Master Lease
Agreement or any Schedule, whether pursuant to the terms of such Master Lease
Agreement or Schedule or otherwise, on or before January 1, 2011, Lessee shall
pay to Lessor all remaining rents and all purchase option amounts contained in
the Master Lease Agreement or any Schedules thereto.
          g. Lessee shall not directly or indirectly enter into or assume any
agreement (i) providing for the sale, transfer or assignment of any real
property owned by Lessee, other than a lease of such real property for a market
rental amount and containing only terms and conditions that are ordinary and
reasonable in a real property lease, or (ii) (other than the Master Lease
Agreement, any Schedule and related documents) prohibiting the creation or
assumption of any lien upon the real property owned by the Lessee listed in
Exhibit F..
In addition to any defaults or Events of Default set forth in this Master Lease
Agreement or in any Schedule, the failure of Lessee to comply with the
provisions set forth in sections 21(a) through 21(g), above, shall constitute an
Event of Default hereunder.”
2. Lessor represents and warrants that (i) the documents attached to Schedule 1
hereto are all of the documents evidencing or relating to this Master Lease
Agreement that remain in full force and effect after giving effect to the
Release and (ii) no obligations of Lessee under the Master Lease Agreement have
been assigned by WFEFI to any third party or are subject to any participation
interest.
3. Lessor hereby agrees to waive any and all events of defeult or defaults under
this Master Lease Agreement of which it has actual knowledge that have occurred
and are continuing as of the date hereof.
Except as set forth herein, the Master Lease Agreement and Schedules remain in
full force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 the day and
year first above written.

                  READY MIX, INC.     WELLS FARGO EQUIPMENT FINACE, INC.
 
               
By:
  /s/ Bradley E Larson       By:   /s/ William D. Robinson
 
               
Name:
  Bradley E Larson       Name:   William D. Robinson
Title:
  CEO       Title:   Senior Vice President

 